EXHIBIT 10.1




CONSULTANCY AGREEMENT ON PRODUCTS

RELATED TO NEURAL STEM CELLS







Effective May 6, 2014 (“EFFECTIVE DATE”), Dr. Brent Reynolds, having a postal
address at 2210 NW 28th Street, Gainesville, FL and Dr. Dennis Steindler, having
a postal address at 5530 NW 52 Ave., Gainesville, FL (collectively referred to
as “CONSULTANTS”) and United Cannabis Corporation, a company duly incorporated
under the laws of Colorado, and having a postal address of  9249 South Broadway,
Suite 200-883, Highlands Ranch, Colorado 80129 (“COMPANY”), agree to the
following terms and conditions under which CONSULTANTS have agreed to provide
COMPANY with CONSULTING SERVICES during the period ending six (6) months from
the EFFECTIVE DATE of the Agreement (“TERM”).




Background and Scope of Work




1.1

The CONSULTANTS have considerable expertise in biomedical research, stem cells,
cancer and neurological disorders which COMPANY would like to access for the
purpose of developing new products.  The services performed by CONSULTANTS for
COMPANY pursuant to this Agreement shall be deemed to be within the general
field of products related to the application of cannabinoids for treating human
disorders and diseases (FIELD OF THE AGREEMENT).  CONSULTANTS shall not consult
for any other parties in the FIELD OF THE AGREEMENT during the TERM.




Definitions




2.1

Products for the application of cannabinoids for treating human disorders and
disease (PRODUCTS) shall mean the development of medical treatments based on
reagents and chemicals derived from the Cannabis sativa plant and any of its
related species [Cannabis indica & Cannabis ruderalis] or selectively bred
sub-clones.




2.2

METHODOLOGIES and INFORMATION shall mean know-how and confidential or
proprietary information on the making and use of PRODUCTS.




2.3

CONSULTING SERVICES shall mean sharing of knowledge, data, technical expertise
and technical assistance required in providing the services described in
Appendix I and related to the FIELD OF THE AGREEMENT.




2.4

The TERM of this Agreement shall be for a period of six [6] months from the
EFFECTIVE DATE.




2.5

The use herein of the plural shall include the singular.




Manner of Performance




3.1

CONSULTANTS represent that CONSULTANTS have the requisite expertise and ability
to render the CONSULTING SERVICES, and will perform the CONSULTING SERVICES in
an efficient manner and in accordance with the terms of this Agreement.
 CONSULTANTS will abide by all laws, rules and regulations that apply to the
performance of the CONSULTING SERVICES.




3.2

CONSULTANTS are independent contractors, and shall not be considered employees
of COMPANY.




Confidentiality




4.1

All communications between the parties hereto and all information and other
material supplied to or received by a party hereto from the other party which is
either marked   “confidential” or is by its nature intended to be exclusively
the knowledge of the parties hereto alone, shall be kept confidential by each of
the parties hereto unless and until it is agreed that it is or part of it is, in
the public domain, whereupon, to the extent that it is public, this obligation
shall cease.  In any case of uncertainty a party shall treat information and
material as confidential until the other party consents to disclosure of the
information and material.




4.2

The parties shall take all reasonable steps to minimize the risk of disclosure
of confidential information, by ensuring that only persons whose duties will
require them to possess any such information shall have access thereto, and they
shall be instructed to treat the same as confidential.




4.3

The CONSULTANTS shall keep confidential, information coming to their knowledge
in the course of the performance of their duties hereunder relating to the
business associations, financial arrangements, and transactions of COMPANY with
other persons or bodies including other technical or commercial co-operative
arrangements.




Ownership of Developments




5.1

CONSULTANTS and COMPANY agree that COMPANY shall be the sole owner of any
inventions or discoveries created by the CONSULTANTS during the direct
performance of CONSULTING SERVICES for COMPANY within the FIELD OF THE AGREEMENT
during the TERM, which includes all written material and patentable and
unpatentable information, discoveries, and ideas which are made, conceived or
written by CONSULTANTS during the TERM and which are based upon any information
received from COMPANY, and/or developed as a result of the direct performance of
the CONSULTING SERVICES for COMPANY during the TERM (herein “DEVELOPMENTS”).
 All such DEVELOPMENTS shall be held confidential in accordance with Section 4
of this Agreement.




5.2

It is contemplated that joint inventions may be made during the conduct of
CONSULTING SERVICES during the TERM in the FIELD OF THE AGREEMENT where one of
the inventors is one of the CONSULTANTS and at least one inventor is from
COMPANY (“JOINT INVENTIONS”). CONSULTANTS and COMPANY agree that COMPANY shall
be the sole owner of any JOINT INVENTIONS and they agree to hold all such JOINT
INVENTIONS confidential in accordance with Section 4 of this Agreement.




5.3

COMPANY shall have the right to use, patent, license, sell and otherwise fully
exploit its interest in the FIELD OF THE AGREEMENT in any DEVELOPMENTS and JOINT
INVENTIONS without restriction.




Grant




6.1

CONSULTANTS hereby grant to COMPANY and COMPANY accepts, subject to the terms
and conditions hereof, an exclusive sublicensable, worldwide right and license
to make, have made, use and sell the PRODUCTS, DEVELOPMENTS, JOINT INVENTIONS,
METHODOLOGIES and INFORMATION developed, directly or indirectly, as a result of
the CONSULTING SERVICES performed during the TERM of this Agreement.




6.2

The rights and licenses defined in subsection 6.1 herein shall be in effect in
perpetuity.




6.3

The granting and acceptance of the rights defined in subsection 6.1 herein is
subject to the following terms and conditions.




a)

CONSULTANTS shall have the right to make, and to use PRODUCTS, INFORMATION, and
METHODOLOGIES, for research and educational purposes only and not for any
commercial purposes.




b)

CONSULTANTS agree to make themselves reasonably available to advise COMPANY on
issues arising out of this Agreement, and provide INFORMATION and METHODOLOGIES
including but not limited to information about: the best way to produce and use,
as well as test and quality control PRODUCTS; identify new and potential
customers; and advise in other areas in the FIELD OF THE AGREEMENT as reasonably
required during the TERM of this Agreement.




Payments




7.1

In consideration of all the CONSULTING SERVICES performed by CONSULTANTS under
this agreement, the COMPANY shall pay to CONSULTANTS, during the Term, fees as
detailed in Exhibit B for CONSULTING SERVICES provided to the COMPANY by
CONSULTANTS pursuant to this agreement (the “CONSULTING FEE”).




Renewal and Termination




8.1

The parties agree that this Agreement may be extended and/or renewed by mutual
written agreement.  




8.2

Either party may terminate this Agreement upon thirty (30) days written notice
being given to the other party.  Termination shall be without prejudice to any
obligation by one party to the other which shall have accrued and be owing prior
thereto.  Notwithstanding any termination or expiration of this Agreement,
Paragraphs 4.1 to 4.4, 5.1 to 5.3, 6.1 to 6.3, and 9.1 and 9.2 shall survive
termination or expiration.




Indemnification and Warranties




9.1

COMPANY agrees to hold harmless, indemnify and defend CONSULTANTS from any and
all claims for damages, expenses, losses, death, or injuries arising out of the
use, manufacture, design or distribution of products developed in connection
with or arising out of CONSULTING SERVICES, by COMPANY, its directors,
employees, contractors, sublicensees, subcontractors, agents, by any party
acting on behalf of or by any party acting under authorization from COMPANY, or
by third parties.  Such indemnity shall include all liabilities, costs and
expenses, including without limitation, legal costs and any costs of settlement.




9.2

CONSULTANTS expressly disclaim any and all implied or express warranties,
whether statutory or otherwise, and make no express or implied warranties of
merchantability or fitness for any particular purpose of information or material
provided by CONSULTANTS.  Further CONSULTANTS have made no investigation and
makes no representation that material supplied or methods used in making or
using such material are free from liability for patent infringement. The
foregoing notwithstanding, if CONSULTANTS are, or become, aware of any issues
relating to liability or patent infringement regarding PRODUCTS, METHODOLOGIES
or INFORMATION, CONSULTANTS shall relate this information to COMPANY in a timely
manner.




General




10.1

COMPANY shall not without the prior written consent of the CONSULTANTS assign or
purport to assign the benefits and obligations of this Agreement.




10.2

This Agreement supersedes all prior agreements and understandings between the
parties respecting the subject matter of this Agreement.




10.3

No change in any provision of this Agreement shall be binding unless it is in
writing and signed by both of the CONSULTANTS and a duly authorized
representative of COMPANY.




10.4

The parties agree that this Agreement may be extended and/or renewed by mutual
written agreement.




10.5

This Agreement shall be construed according to the laws of Colorado, USA.




10.6

The parties agree to maintain this Agreement and its terms in confidence.




Severability




11.1

If any of the provisions of this Agreement are void or unenforceable, the
remaining provisions shall nevertheless by effective, the intent being to
effectuate this Agreement to the fullest extent possible.




Arbitration




12.1

In the event of any controversy or claim arising out of or relating to any
provision of this Agreement or the breach thereof, CONSULTANTS and COMPANY shall
try to settle such conflicts amicably between themselves.  Any such conflict
which the parties are unable to resolve shall be settled by reference to an
independent arbitrator and such arbitrator shall be appointed by agreement
between the parties.




Notice




13.1

Any notice given under this Agreement shall be in writing and sent by courier
to:




COMPANY

CONSULTANTS




9249 South Broadway

Dr. Brent Reynolds

Suite 200-883

2210 NW 28TH STREET

HIGHLANDS RANCH, CO  80129

GAINESVILLE, FL 32605




Dr. Dennis Steindler

5530 NW 52nd Avenue

GAINESVILLE, FL  32653








 







IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.







UNITED CANNABIS CORPORATION

CONSULTANT







NAME:  Paul Enright

NAME:  Brent Reynolds, Ph.D.




Signature: /s/ Paul Enright

Signature:  /s/ Brent Reynolds




TITLE: President

DATE:  May 6, 2014




DATE:  May 7, 2014




CONSULTANT




NAME:  Dennis Steindler, Ph.D.




Signature: /s/ Dennis Steindler




DATE:  May 7, 2014











Appendix I - CONSULTING SERVICES




Stage I: Pre-Planning Phase




Section 1. The first order of business will be a thorough examination of the
current state of the art for applications of cannabinoids for medical
conditions. This will be done at two levels:




A.

Evidence based efficacy

A.

Intellectual Property [IP]




Rationale: To obtain a baseline or starting point for the development of a
research plan aimed at obtaining a strong IP position, define appropriate
targets or diseases and envision the first products that will be developed. The
goal is to identify achievable milestones that will provide a high rate of
return for their investment and add value to United Cannabis [UCANN]




Section 2. With a better understanding of the opportunities, limitations and
competition in the medical application of cannabis, the second order of business
will be to investigate and define a path to translation into a clinical setting.
This will require detailing a research plan that will produce outcomes so as to
provide the following:




A.

IP [claims] protecting products and their application

B.

Pre-clinical exploratory, proof of principle and safety data that will be
required for Institutional Review Board [IRB] & FDA approval of human [Phase I,
II, & III] studies.

C.

Details of human clinical testing [i.e. what is required, where should studies
be conducted, how to maximize value for investment].

D.

Marketing approval plan. What will federal regulatory agencies [i.e. FDA in USA]
require to market the product? For instance, will the product be marketed as a
drug or a medical food [both have very different requirements].




The federal government has a grant funding mechanism[s] referred to as SBIR/STTR
[Small Business Innovation Research/Small Business Technology Transfer Research,
http://www.sbir.gov] that provides 2 stages of funding to assist small
businesses [those less than 500 employees]. There are 2 funding mechanisms,
Stage I [150K over 6 months] and Stage II [1M over 2 years] intended to “support
scientific excellence and technological innovation through the investment of
Federal research funds in critical American priorities to build a strong
national economy”. We will investigate this opportunity, outline a grant
proposal and discuss the opportunity with SBIR/STTR officials so as to assess
feasibility.




What is required to successfully execute this plan?




A.

We will need a close interaction with UCANN so as to better understand its
current and future capabilities in plant strain development, cannabinoid
isolation, and drug delivery and production capacity.




B.

Once we have completed our initial analysis of the patent landscape and
developed our IP strategy we will need to employ an experienced patent attorney
to confirm our approach.




C.

We will initiate discussions with the FDA seeking guidance and an opinion on how
our translational and development plan will be viewed and regulated. As these
can be delicate negotiations we will seek assistance from advisors specializing
in this area.




D.

While the USA is a large market it is not the only country to seek approval in.
We will make preliminary enquiries into how our product will be regulated in
other countries [i.e. Canada, European Union, Australia]. We will seek advisors
in each of these markets that have experience in this area.





 







Appendix II – PAYMENT










COMPANY shall provide the CONSULTANTS with payments on the following schedule:




1.

Upon signing of the Agreement:

$50,000 in total




2.

Upon delivery of preliminary report providing overview of the patent and
scientific literature related to the FIELD OF THE AGREEMENT. This is noted in
Appendix I Section 1.

$50,000 in total




3.

Upon delivery of a preliminary report providing the opportunities, limitations
and competition in the medical application of cannabis in addition to defining a
path to translation into a clinical setting. This is detailed in Appendix I
Section 2.

$50,000 in total




4.

Delivery of final report related to the FIELD OF THE AGREEMENT. This will
include identifying and stratifying 3-6 opportunities related to the medical
application of cannabinoids. The report will include the opportunities, risks,
patent landscape and scientific hurdles, together with regulatory challenges and
prospects in the USA and other countries.

$50,000 in total




5.

Delivery of a 3-5 year research plan related to the FIELD OF THE AGREEMENT.  The
plan will detail experimental approach, budget, products and time lines. One of
the goals of the agreement will be to identify short-, medium- and long-term
products so as to maximize investment and shareholder value.

100,000 shares United Cannabis Corporation in total






